DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The claim limitations in claim 1 following the recitation(s) “when a plow layer has a thickness […]” are considered conditional claim limitations (e.g. the claim limitations recite a step or function that is only performed upon the satisfaction of some condition).  Therefore, “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed.” Ex parte Schulhauser; MPEP §2111.04(II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “semi-humid region” in claim 1 (line 1) is a relative term which renders the claim indefinite. The term “semi-humid region” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A semi-humic region is not a standard regional climate zone in the Köppen climate classification scheme.
Regarding claim 2, the limitation "a water-based resin-coated controlled release nitrogen fertilizer" (line 2) renders the claim indefinite because it is unclear whether this limitation is directed to a liquid (e.g. water-based meaning a substance having water as a medium or main ingredient) or solid (e.g. coated) fertilizer.
Claims 2-5 and 7 recite the limitation "total pure nitrogen input". There is insufficient antecedent basis for this limitation in the claims.
The term “stable […] fertilizer” in claim 4 (lines 1-2) is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the limitation "humic acid urea" (line 1) renders the claim indefinite because it is unclear what this component or compound is. Humic acids are macromolecular and complex, and composed of substituted aromatic and aliphatic hydrocarbon core materials. Urea is an organic compound with chemical formula CO(NH2)2.
Claim 7 recites the limitation "the thermosetting/thermoplastic organic polymer-coated controlled-release nitrogen fertilizer" in lines 3-4. There is insufficient antecedent basis for this limitation in the claims.
In general the claims are indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (CN 105917930 A) in view of Wisconsin Corn Agronomy (2010) and Copes et al. (Corn South, 2020).

In regard to claim 1, Ji et al. disclose a method for fertilizing corn (e.g. 苏玉29 varietal)  in a semi-humid region (e.g. Huaiyin District) for one time (e.g. On July 5, 2015,) [Page 11, Paragraph 0030, Section (5)], comprising the following steps:
sowing a corn seed in wide and narrow rows (e.g. 4 rows), a narrow row having a width of 20-30 cm (e.g. 30 cm) and a wide row (e.g. 60 cm); a sowing depth is 3-5 cm (e.g. 5 cm) [Page 11, Paragraph 0030, Section (5]); the corn seed is sown together with application of a fertilizer (e.g. one-time fertilizer) [Abstract]; the fertilizer comprises a nitrogen fertilizer, a phosphorus fertilizer and a potassium fertilizer [Page 11, Paragraph 0030, Section (4)].

	The Ji reference does not explicitly disclose wide rows having a width of 80-90 cm; and opening a fertilization furrow between every two narrow rows.


    PNG
    media_image1.png
    375
    926
    media_image1.png
    Greyscale
	Wisconsin Corn Agronomy is directed to corn planting. Row spacing is described in Page 2:
Wisconsin Corn demonstrates wide rows (e.g. single row) having a width of 91 cm (e.g. 36”) and narrow rows (e.g. twin row) wherein a furrow is between every two narrow rows (e.g. twin row).

The Ji reference does not explicitly disclose wherein the fertilization furrow has a depth of 10-15 cm. However, Copes discloses in-furrow fertilizer application (e.g. starter fertilizer) via placement 2 inches below the seed depth [Page 2, Paragraph 2]. When the seed is planted at a sowing dept of 5 cm [Ji, Page 11, Paragraph 0030, Section (5)], in-furrow application of fertilizer at a depth 2 inches (e.g. 5.08 cm) below seed depth would result in a furrow depth of about 10.08 cm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform corn sowing and fertilization as described by Ji using the known techniques in the same was as described by Wisconsin Corn and Copes with regard to planting and sowing specifications. One of ordinary skill in the art would have been motivated to perform fertilizing of corn by combining the standard and well-known techniques of Ji and  Wisconsin Corn and Copes references (with regard to growing and fertilizing corn) to yield predictable results (e.g. planting corn and fertilizing in industry-accepted ways regarding depth and placement).

In regard to claim 9, Ji et al. disclose a phosphorus fertilizer comprising superphosphate (e.g. superphosphate is a component of fertilizer that primarily consists of monocalcium phosphate, Ca(H2PO4)2) [Page 11, Paragraph 0030, Section (4]).

In regard to claim 10, Ji et al. disclose a potassium fertilizer comprising potassium chloride [Page 11, Paragraph 0030, Section (4]).

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (CN 105917930 A) in view of Wisconsin Corn Agronomy (2010) and Copes et al. (Corn South, 2020 and further in view of Hatcher et al. (US Patent Publication No. 2014/0223981 A1).
In regard to claims 2-5 and 7, Ji et al. disclose a fertilizer comprising slow-release nitrogen and fast-acting nitrogen (e.g. urea) [Page 11, Paragraph 0030, Section (4]). The reference does not explicitly disclose a nitrogen fertilizer comprising a water-based resin-coated controlled-release nitrogen fertilizer (claim 2), a polyurethane-coated controlled-release nitrogen fertilizer (claim 3), a stable slow-release fertilizer (claim 4), an inorganic-coated controlled-release nitrogen (claim 5), an organic polymer-coated controlled-release fertilizer (claim 7) accounting for 80% to 90% or 60% to 90% (claim 7) by mass of total pure nitrogen input and a fast-acting nitrogen fertilizer accounting for 10% to 20% or 10% to 40% (claim 7) by mass of total pure nitrogen input.

Hatcher et sl. Is directed to a fertilizer for enhancing the growth of corn [Paragraph 0066] comprising synthetic sources of nitrogen [Paragraph 0044]. The synthetic nitrogen source can be coated to control the rate of release of nitrogen into the soil and can be urea, sulfur-coated urea, polymer-coated urea, urea formaldehyde, or a combination thereof [Paragraph 0045]. In other aspects, the synthetic nitrogen source can also contain free urea molecules and can be fast-release (quick-release), slow-release, or a combination thereof [Paragraph 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate a nitrogen fertilizer with a mixture of slow release and quick release nitrogen fertilizers within the claimed ranges to provide consistent and predictable release of nitrogen over time [Paragraph 0051]. One of ordinary skill in the art would have been motivated to do so, so that nitrogen is release from the fertilizer at a constant and/or predictable rate over the course of a few weeks, a month, a few months, or an entire growing season [Paragraph 0051].

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (CN 105917930 A) in view of Wisconsin Corn Agronomy (2010) and Copes et al. (Corn South, 2020 and further in view of Andersons (HCU, 2017) and Feeco (2019).

In regard to claims 6 and 8, the Ji reference does not disclose wherein the nitrogen comprises humic acid urea for corn, the humic acid urea for corn has a nitrogen content > 28% and wherein the fertilizer has a diameter of 2-4 mm and a particle hardness greater than 30 N.

Andersons discloses a commercially available product comprising nitrogen in the form of humic coated urea. The fertilizer has a nitrogen content of 44% (e.g. greater than 28%), a diameter of 2.15 mm (e.g. 215 SGN) [Page 4, Product Specifications]. Andersons does not disclose granule hardness, however, Feeco describes crush strength for fertilizer product generally falls around 4-6 pound-force (e.g. 17-26 N) [Page 6, First Paragraph].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially-available nitrogen fertilizer such as Anderson’s HCU because HCU granules contain beneficial fulvic and humic acids that work synergistically with urea to promote and enhance soil biology [Page 2]. One of ordinary skill in the art would have been motivated to utilize a known fertilizer composition for fertilizing corn because combination of the teachings of Ji’s method for fertilizing with a known and acceptable fertilizer composition would yield predictable results (e.g. providing a nitrogen source to crops).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        May 19, 2022